Citation Nr: 1708763	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  16-09 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to December 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2014 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA). 

As the Veteran is over 75 years of age, the undersigned grants the motion to advance this appeal on the docket, as raised by the Board's Acting Vice Chairman.  As such, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As personnel records show that the Veteran participated in combat missions during his Vietnam service, the RO's August 2014 rating decision conceded that the Veteran experienced a stressful event in service or fear of hostile military or terrorist activity.

The Veteran appeared for a VA examination in August 2014.  The examiner found no Axis I mental disorder under DSM-V criteria.  In a January 2015 VA treatment note, the Veteran was noted as suffering from an unspecified stressor/ trauma related disorder, under the DSM-V criteria.  A July 2015 letter from D.C., a private therapist, noted a diagnosis of PTSD (however, it is unclear if this diagnosis is in accordance with the DSM V).  The Veteran submitted April through November 2015 psychiatric treatment notes that include reports of worsened psychiatric symptoms, such as impaired sleep, concentration, motivation/ energy, and depressed feelings.  

Since the August 2014 VA examination, the evidence of record indicates that the Veteran's psychiatric symptoms may have worsened; therefore, a new VA examination is warranted to assess whether the Veteran has an acquired psychiatric disorder, to include PTSD, under the DSM V criteria is warranted.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a VA examination to determine whether he suffers from any diagnosed psychiatric disability under the DSM-V criteria as related to active duty.  The Veteran's electronic file must be reviewed by the examiner.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  

In formulating an opinion, the examiner is to discuss: the January 2015 VA treatment note which assesses the Veteran as suffering from an unspecified stressor/trauma related disorder, under the DSM-V criteria; the July 2015 letter from D.C., a private therapist, noting a diagnosis of PTSD; and the April through November 2015 psychiatric treatment notes that include reports of worsened psychiatric symptoms, such as impaired sleep, concentration, motivation/ energy, and depressed feelings.

The examiner is to note that the Veteran has combat experience and the RO's August 2014 rating decision conceded that the Veteran experienced a stressful event in service or fear of hostile military or terrorist activity.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2. After completing all of the above, and any additional development deemed warranted, readjudicate the claim for service connection for an acquired psychiatric disorder, to include PTSD, on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




